CHILTON, J.
The record presents the case of a promise in writing, on the part, of the defendant, Ridgeway, to pay th.e*119debt of Reese, and this without any request on the part of Reese, or any consideration for such promise. The promise to pay the debt of a third person must not only be in writing, but founded on .a legal consideration, otherwise it is a nudum paciwm.and cannot be enforced if the want of consideration is shown. —Files v. McLeod, 14 Ala. 611; Thompson v. Hall, 16 ib. 204, and cases cited in these decisions.
The witness Reese was interested, but in favor of the plaintiff, p¡nd against the defendant, whq introduced hirp, As Ridgeway could not, by the assumption of this debt, have made Reese his debtor nolens volens, and as he assumed to pay it without any request of Reese, the latter would, not, in the event a recovery had been effected against Ridgeway, have been liable, to refund to Ridge-way ; but he was interested in having the demand he owed Beall & Co. paid. So that it is clear he had no such interest as disqualified him from testifying in favor, of the defendant, and, the-court did not err in refusing to reject hipi as a.witness. Lpt the, judgment be affirmed.